Citation Nr: 1018332	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for degenerative joint 
disease of bilateral knees.

3.  Entitlement to service connection for a sciatic nerve 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in April 
2010.  A transcript of the hearing is associated with the 
Veteran's claim folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a sciatic 
nerve disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asbestosis was not manifested during service and is not 
shown to be causally or etiologically related to service; the 
competent medical evidence shows that the Veteran's 
asbestosis is due to postservice occupational exposure to 
asbestos.

2.  Degenerative joint disease of the knees was not 
manifested during service or within the first postservice 
year, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for bilateral 
degenerative joint disease of the knees have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in June 2004 and June 2008 letters 
and the claims were readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  He was 
provided with a VA examination with an opinion regarding the 
etiology of his asbestosis.  All known and available records 
relevant to the issues of entitlement to service connection 
for asbestosis and degenerative joint disease of the knees 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The record overwhelmingly demonstrates that the Veteran did 
not have a knee injury during service, and that degenerative 
joint disease of the knees was not shown for more than five 
decades following his separation from service.  There is no 
indication that the condition may be associated with service.  
For these reasons, the Board declines to provide an 
examination or obtain an opinion as to this issue.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims for service connection for asbestosis 
and degenerative joint disease of the knees at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 


Asbestosis

The Veteran contends that he has asbestosis as a result of 
exposure to asbestos during his service as a construction 
Seabee in the 1940s.  The Board concedes that he was likely 
exposed to some asbestos during his period of active service, 
however competent evidence of a nexus between such exposure 
and his current asbestosis is necessary.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The service treatment records do not show any pulmonary 
complaints.  The service separation examination noted normal 
respiratory system, including lungs.  

An April 2003 asbestos medical evaluation by R.B.A., M.D., is 
of record.  The Veteran reported to Dr. A. that he had worked 
from 1960 to 1982 as a carpenter and during that time worked 
directly with asbestos insulation, pipe covering, transite, 
and cloth.  Pulmonary function studies showed mild degree of 
airflow obstruction, no restriction, and mild reduction of 
specific diffusion capacity.  Chest X-ray was taken.  It was 
Dr. A.'s opinion that, with a reasonable degree of medical 
certainty, the Veteran had asbestosis.  This was based on 
interstitial changes radiographically consistent with 
asbestosis, persistent crackles on auscultation of the chest, 
significant exposure to asbestosis in the work place, and a 
reduction in the specific diffusing capacity in a life-long 
nonsmoker.  "It is my opinion that the asbestosis was caused 
by the inhalation of asbestos fibers in the work place."

A VA respiratory examination was conducted in July 2009.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  She noted that the Veteran's military 
occupational specialty of storekeeper would have resulted in 
minimal exposure to asbestos.  She also noted his reported 
history of operating winches, cranes, and bulldozers and his 
belief that he had military exposure to asbestos from brakes 
of winches and cranes.  The Veteran reported postservice work 
in construction, including with asbestos insulation, from 
1945 to 1982.  The examiner noted that the Veteran had not 
reported any inservice exposure to asbestos to Dr. A. in 
2003.  The examiner diagnosed asbestosis.  She stated that it 
was "less likely than not that the Veteran's asbestosis is 
related to his military service," noting that his inservice 
asbestos exposure was minimal compared to his decades of 
exposure during his postservice construction employment.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
asbestosis.  Two medical opinions of record have attributed 
the asbestosis, first diagnosed in 2003, to the Veteran's 
decades of postservice construction employment, which the 
Veteran has reported involved long term exposure to asbestos.  
There are no medical opinions of record to dispute the 
findings of Dr. A. and the July 2009 VA physician.

The Veteran has testified that he believes his asbestosis is 
related to inservice exposure to asbestos.  As noted above, 
the Board concedes some asbestos exposure during service, 
however the VA examiner found that it was more likely that 
the postservice exposure was the cause of the Veteran's 
asbestosis.  As a lay person, the Veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

In the absence of a supported medical nexus between the 
Veteran's asbestosis and an incident of service, the Board 
finds that service connection for asbestosis is not 
warranted.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of- the- doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Knees

The Veteran essentially claims that he has degenerative joint 
disease of the knees due to his period of active service.  
The service treatment records do not note any knee 
complaints.  On his service separation examination in October 
1945 his extremities were noted as normal.  The first 
indication in the record of degenerative joint disease of the 
knees is in 2003, more than five decades after separation 
from service.  

There is no evidence that the Veteran had a knee injury in 
service, and there is no competent medical evidence of record 
indicating that any current degenerative joint disease of the 
knees is otherwise related to service.  In the absence of any 
such evidence, there is no basis for awarding service 
connection for degenerative joint disease of the knees on a 
direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

Service connection for asbestosis is denied.

Service connection for degenerative joint disease of 
bilateral knees is denied.


REMAND

The Veteran contends that he has a sciatic nerve disability 
as a result of an injury incurred in service.  

The service treatment records do not show any record of a 
sciatic nerve injury.  
In December 1954, he was hospitalized with complaints of pain 
in the left buttock and hip since 1945.  No cause for the 
pain was found.  In December 1955, he was again hospitalized 
with no pathology found.  In January 1956, herniated nucleus 
pulposus was noted.  During an April 1956 hospitalization, 
examination noted sciatic notch pain on the left as well as 
sacro-iliac pain and pressure on the left.  The diagnosis was 
low back pain, etiology undetermined.

The Board notes that a rating decision dated in February 1955 
denied service connection for a left hip disability, and an 
unappealed August 2008 rating decision denied service 
connection for a back injury.  The current claim is 
specifically for a sciatic nerve injury.  

The Veteran is competent to describe the subjective symptoms 
he has experienced, and his statements indicate that current 
disability may be related to service.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
It is unclear whether the Veteran currently has a sciatic 
nerve injury that could be related to his claimed inservice 
injury.  Therefore VA is required to provide an examination 
to determine the likely etiology of his claimed disability.  
McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
neurologic examination to address the 
etiology of any diagnosed sciatic nerve 
disorder(s).  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  
Appropriate testing should be conducted to 
determine whether the Veteran has a 
current sciatic nerve disability.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any current sciatic nerve disability, is 
attributable to service, including the 
injury reported by the Veteran.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.

2.  Thereafter, the Veteran's claim for 
service connection for sciatic nerve 
disability must be readjudicated on the 
basis of all of the evidence of record and 
all governing legal authority.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


